                                                     USDC-SDNY
                                                     DOCUMENT
                                                     ELECTRO~ICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                        DOC#:
------------------------------------x                n , -, r f-_11-.F-.n-=-t-l                r-i---.-1-rq-
                                                                                            -,-l


                                                                      .. ---- - - ,_ --------- ---- __ _,_
                                                1
                                                ._   ,,,,,   -   ,,


UNITED STATES OF AMERICA
                                        18-CR-151(RA)

        -against-                       ORDER

Shane Dottle

Defendant

------------------------------------x

Ronnie Abrams, United States District Judge:


On consent of Shane Dottle                     ..
is hereby ORDERED that he participate and successfully complete
                                                                                        '      it



28 days of rehabilitation services at either Cornerstone of

Medical Arts located at 159-05 Union Turnpike, Fresh Meadows,

New York 11366, or Cornerstone of Rhinebeck located at 500 Milan

Hollow Road Rhinebeck, New York 12574, beginning on November 16,

2019.


Dated: New York, .~?w York
       November     n,
                     2019




                                   so   ORDECU
                                   Ronni' Abrams
                                   United States District Judge
